Citation Nr: 1635080	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral painful arches.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for herpes.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a hysterectomy.  

6.  Entitlement to service connection for a painful abdominal scar, to include as secondary to a hysterectomy.  

7.  Entitlement to service connection for incontinence, to include as secondary to a hysterectomy.  

8.  Entitlement to special monthly compensation based on anatomical loss of use of a creative organ.  


WITNESSES AT HEARING ON APPEAL

The Veteran and D.Y.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In June 2016, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Although the RO indicated the claim stemmed only from a March 2010 rating decision, the Board notes that the Veteran submitted additional Portland VA Medical Center (VAMC) treatment records in February 2010 and March 2010, within one year of the October 2009 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the October 2009 rating decision did not become final.  Accordingly, the claim on appeal stems from that rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

At the June 2016 hearing, the Veteran submitted an additional lay statement in support of her claim.  The Board notes that the Veteran submitted this statement after the RO issued its June 2013 statement of the case.  Although this statement constitutes additional evidence subject to 38 C.F.R. § 20.1304(c), a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ).  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there may be outstanding VA treatment records.  The Veteran has submitted several of her VA treatment records from the Bedford VAMC; however, her June 2016 testimony referenced further treatment through the VA healthcare system in Massachusetts from 2004 until she moved to Oregon.  While the RO has associated VA treatment records from the Portland VAMC with the claims file, there still appear to be outstanding VA treatment records from Massachusetts.  Thus, a remand is needed to obtain any outstanding VA treatment records.  

The Board also notes that the Veteran's complete service personnel records have not been associated with the claims file.  The RO received a response from the Records Management Center (RMC) that the records should be with the National Personnel Records Center (NPRC), and the RO made several requests for the records from the NPRC.  However, the Veteran was married at the time of her separation from service, and the searches were made under her maiden (and current) last name.  Additionally, the searches were made based on a birthdate of the fourth, while her DD-214 lists her birthday as occurring on the ninth.  These searches should be repeated with the correct birthdate and using both her married name at the time of her separation from service and her maiden name.  

Moreover, the Veteran's VA treatment records reflect current diagnoses of plantar fasciitis, migraine headaches, and herpes.  Her service treatment records also show possible flat feet, migraine headaches, and several complaints of skin rashes.  At the June 2016 hearing, the Veteran testified that she had continuing problems with her feet, headaches, and herpes outbreaks since her separation from service.  Therefore, the Board finds that a VA examination and medical opinion is needed.

In addition, the Veteran's service treatment records reflect several positive pregnancy tests and a history of two abortions in service.  Her private treatment records also document a February 2003 hysterectomy.  In her October 2008 claim, April 2009 stressor statement, and a November 2009 statement, the Veteran indicated that she needed a her hysterectomy due to the abortions in service.  In her June 2016 testimony, she further specified that a gynecologist had told her that scar tissue from the abortions could have led to her irregular menstrual cycles, which necessitated a hysterectomy.  Therefore, the Board finds that a VA examination and medical opinion are also needed for this issue.

The Board also notes that a decision on the claim for service connection for a hysterectomy could affect the outcome of the claims for secondary service connection of a painful abdominal scar and incontinence, as well as entitlement to special monthly compensation.  Therefore, the claims are inextricably intertwined, and a remand is required.  

Regarding the Veteran's claim for an acquired psychiatric disorder, her April 2009 stressor statement lists in-service symptoms of psychological problems, such as panic attacks.  That statement further listed sporadic treatment by psychiatrists for depression and anxiety over the years since her separation from service.  In addition, the VA treatment records document a current diagnosis of generalized anxiety and major depressive disorder.  Therefore, remand is required for an examination on this issue as well and to assist the Veteran in obtaining any outstanding private psychiatric treatment records.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her feet, headaches, herpes, residuals of a hysterectomy, and a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any relevant and outstanding VA treatment records, to include records from the Bedford VAMC and Fitchburg CBOC, as well as records from the Portland VAMC for treatment since January 2010.  

2.  The AOJ should contact the NPRC, RMC, and/or any other appropriate entity to request the Veteran's complete service personnel records.  These searches should be conducted using the Veteran's correct birthdate, as well as her maiden last name and her married last name at the time of her separation from service.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current foot disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should identify all current foot disorders.  

For any diagnosis other than pes planus, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related thereto, including any symptomatology in service.  In addressing this question, the examiner should note the January 2010 VA diagnosis for plantar fasciitis and her testimony regarding problems with her feet.  The Veteran has asserted that her foot disorder resulted from marching in boots.

Regarding pes planus, the examiner should state whether the Veteran has the disorder.  If so, he or she should indicate whether pes planus clearly and unmistakably preexisted her military service from September 1988 to March 1992.  In addressing this question, the examiner should note the indication of possible flat feet reported in the medical history recorded at her July 1987 enlistment examination.  

a. If pes planus is present and did clearly and unmistakably preexist her service, the examiner should state whether the pes planus worsened in severity during her military service from September 1988 to March 1992.  

If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In addressing, this question the examiner should note the Veteran's testimony and written statements that she first used orthotics during service and has used them since service, whereas the July 1987 enlistment examination history specified that she did not require arch supports.  

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.


b. If pes planus is present and did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that the pes planus manifested in the Veteran's service from September 1988 to March 1992 or is otherwise causally or etiologically related thereto.  In addressing this question, the examiner should again note the Veteran's testimony and written statements that she first used orthotics during service and her testimony regarding problems with her feet since she left service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

It should be noted that laypersons are competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that any current headache disorder is related to the Veteran's military service, including any symptomatology therein.  In addressing this question, the examiner should note the July 1989 emergency room treatment for migraine headache reflected in the service treatment records and the October 2011 assessment for migraines in the Metro West CBOC treatment records.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any herpes that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

It should be noted that laypersons are competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran has herpes that is related to her military service, including any symptomatology therein.  

In addressing this question, the examiner should note the April 1989, July 1989, and December 1990 entries in the service treatment records regarding skin conditions and gynecological problems.  The examiner should further note the private treatment records reflecting treatment for herpes as early as February 1995, with an established history of outbreaks over her sacrum over the prior five years.  The July 2005 Bedford VAMC treatment records further show a history of shingles on her lower back since age 19.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

It should be noted that laypersons are competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The Veteran has claimed that her current psychiatric d began after two in-service personal assaults.  

The examiner should identify all current psychiatric disorders.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to her military service.  In addressing this question, the examiner should note the Veteran's report of regular panic attacks while still in service in her April 2009 stressor statement, as well as the May 2013 and November 2014 statements from J.D. as to the change he noted in the Veteran from knowing her prior to service and upon seeing her again in Colorado.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner should be instructed that only these events, and any personal assault he or she determines to have occurred in service, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including military sexual trauma.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of a hysterectomy, incontinence, and painful abdominal scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should specifically note that the service treatment records reflect that the Veteran had two abortions in service.  She also testified that she had irregular menstrual bleeding following the first abortion, which continued until her hysterectomy.  The post-service private treatment records reflect her complaint of irregular menstrual bleeding in September 2001, as well as a February 2003 hysterectomy.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hysterectomy is causally or etiologically related to her military service.  In rendering this opinion, the examiner should address the Veteran's contentions that her in-service abortions necessitated her February 2003 hysterectomy to address irregular menstrual bleeding.

The examiner should also state whether it is at least as likely as not that the Veteran's incontinence and painful abdominal scar are caused by or permanently aggravated by the hysterectomy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.


9.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

